 

--------------------------------------------------------------------------------

Exhibit 10.4

AMENDMENT NO. 1
TO
CHANGE IN CONTROL AGREEMENT


This AMENDMENT NO. 1 (“Amendment”) to Change in Control Agreement (the
“Agreement”) is made as of the 1st day of January 2010 between KAMAN
CORPORATION, a Connecticut corporation (the “Company”) and WILLIAM C. DENNINGER
(“Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive have entered into the Agreement, dated as
of November 17, 2008; and


WHEREAS, the Company and the Executive desire to amend the Agreement;


NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of the other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.   A new sentence is added to Section 15 of the Agreement as the first
sentence thereof, as follows:  “Except as specifically provided in this
Agreement, this Agreement shall not affect the respective rights and obligations
of the Company and the Executive under the Executive Employment Agreement.”


2.      Capitalized Terms.  Capitalized terms not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Agreement.


3.      Full Force and Effect.  As modified by this Amendment, the Agreement
shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment.



   KAMAN CORPORATION      
By:  
/s/ Candace A. Clark
 
Its:
Senior Vice President, Chief Legal Officer
   
and Secretary
       
Date:
February 23, 2010



   
 WILLIAM C. DENNINGER
 
   
/s/ William C. Denninger
         
Date:  February 23, 2010